Dear Ms. Moraes:
Please be advised that this firm represents the White family and we write this letter on their
behalf. We write to inform you that the White family wishes to have no further contact or

communications with you.

The White family wishes you no ill will and they hope you will get help for your problems. But
they cannot and will not permit you to have any contact with them, and in particular with their

son, * iB
You are hereby informed that your unwanted prior actions and communications have caused the
White family tremendous stress, annoyance, and alarm. They wish to have absolutely no contact
with you. To be clear, they do not wish to see or hear from you in any form, nor do they wish to
receive from you any communications, including but not limited to letters or other writings,
digital communications such as emails or texts, photographs or recordings. No contact
whatsoever. Nor should you approach or come to the same area as. There is simply no

need for you to be near him.

You should know that I have filed a report of your communications and behavior with the
Manhattan District Attorney and the police, along with a copy of this letter. The White family
has requested that the police take no action against you at this time. But if you contact or

attempt to contact Mr. and Mrs. White,or _, at any time in the future, I will request that you

The Chrysler Building | 405 Lexington Avenue, 62nd Floor | New York,NY 10174 | t2l128267001 | £212 8267146

 

 

 
Case 1:21-cv-04743-PAE ‘Document1-1 Filed 05/27/21 Page 2 of 2

Ne Ae aie ee

Lewis
Baach
Kaufmann
Middlemiss

be arrested and prosecuted to the full extent of the law. Of course, charging determinations are
up to the District Attorney, but we will request prosecution for such charges as Harassment,
Endangering the Welfare of a Child, and Stalking. In addition, this firm will take such other

steps as may be appropriate under the law,

Please leave the White family alone and move on with your life — it is in everyone’s best interest.

Very Truly Yours,

AL He

Adam S. Kaufmann

EW YORK ~~ WASHINC

aTON LONDON

 

 

 

 
